Exhibit 10.31

 

GRAPHIC [g72093kmi001.jpg]

 

2010 Executive Leadership Team Incentive Bonus Plan

 

1.  Purpose

 

The purpose of this plan is to incentivize and reward the Executive Leadership
Team (ELT) when certain performance objectives are achieved.

 

2.  Eligibility

 

Vice Presidents, who are members of the Executive Leadership Team, are eligible
to participate provided they are employed during the plan year and are actively
employed in good standing at time of pay out.   Any new VPs to the ELT will be
eligible to participate on a prorated basis, based on length of employment
during the plan year.

 

3.  Target Bonus Payout

 

ELT members have a target bonus payout of up to 30% of base salary based on
achievement of the Bonus Targets.  Additional bonus may be earned based on the
Supplemental Discretionary Bonus opportunity as described in section 8 below:

 

4.  Performance Targets

 

The Plan includes the overall 2010 EBITDA goal as well as individual performance
targets weighted as follows:

 

 

 

Weighting

 

EBITDA

 

50

%

ELT’s Assigned Goals (department goal)

 

30

%

Individual Contribution

 

20

%

 

 

100

%

5.  Minimum EBITDA Performance for 2010

 

The EBITDA target is $96.2 million.

 

·            If EBITDA is met or exceeded, all participants will be eligible to
earn up to their full bonus pay out target of 30% based on achievement of other
bonus targets.

 

·            If EBITDA is not achieved, but is achieved at least at a level
equal to 90% of the EBITDA target, the Compensation Committee of the Board of
Directors may elect to provide a percentage of the bonus target that will be
calculated against achievement of other bonus targets.

 

·            If EBITDA is not achieved to at least 90% of the EBITDA target,
then no bonus will be paid for any goal reached.

 

1

--------------------------------------------------------------------------------


 

6.  ELT’s Assigned goals (department goal)

 

The ELT is responsible for ensuring delivery on the Company’s 2010 corporate
goals.  Each ELT member is also assigned goals for his/her unit/department to
support these objectives.  The goals are to be documented and approved by the
CEO as soon as possible following the start of the year on the attached form.

 

7.  Individual Contribution

 

At the end of the year, the CEO will assess of how he/she performed as well as
how he/she individually contributed to managing unplanned events during the
year.

 

8.  Supplemental Discretionary Bonus

 

Should the EBITDA target be achieved above $96.2 million, 4.548% of incremental
EBITDA in excess of $96.2 million will be pooled for discretionary distribution
(pool capped at $500,000).  The discretionary bonus pool will be distributed
based on the CEO’s recommendation and approval from the Compensation Committee
of the Board of Directors.  The maximum total bonus for any ELT member is 60% of
base salary.  Recommendations will consider teamwork, leadership and overall
individual performance among other factors.

 

9.  Timing of Incentive Awards

 

Plan participants will receive earned award payments by March 15, 2011. 
Participants must be employed at time of pay out to be eligible to receive
earned bonus.

 

10. Example of the Calculation

 

·                  ELT member earns a base salary of $250,000 on 12/31/2010

·                  All of the ELT member’s 2010 goals are achieved

·                  $96.2M EBITDA goal is not exceeded thus not triggering the
Supplemental Discretionary Bonus

 

Target
Bonus %

 

2009 Goal Areas

 

Performance
Attainment

 

Weighted

 

Result

 

x

EBITDA Attainment

 

100%

x

50%

=

15%

30%

x

ELT’s Assigned Goals (Dept)

 

100%

x

30%

=

12%

 

x

Individual Contribution

 

100%

x

20%

=

3%

Total Basic Bonus as % of Prorated Salary: 

30%

2009 Salary: 

$250,000

Basic Bonus: 

$ 75,000

Supplemental Discretionary Bonus for EBITDA Above >$110: 

 

 

2

--------------------------------------------------------------------------------


 

11.  Administrative Guidelines

 

Timing of
Payments

 

2010 bonus payments (if earned) will be made as soon as practicable, but no
later than March 15 2011.

 

 

 

Eligible Earnings

 

Bonus awards are calculated using base salaries effective December 31, 2010.

 

 

 

New Hires

 

New hires are eligible for a prorated 2010 bonus if the employee is hired
between January 1 and December 31, 2010, and is employed on December 31, 2010.
If hired on or after October 1, 2010, the employee is not eligible for an award
under the 2010 Plan year.

 

 

 

Status Change

 

If a participant’s employment status changes from full-time to part-time (or
vice versa) on or before December 31, 2010, the bonus calculation will be
prorated based on the number of days worked in each status during the Plan year.

 

 

 

Termination

 

If a participant’s employment is terminated for any reason or no reason by the
participant or the Company prior to March 15, 2010, no bonus award or prorated
award will be due to the participant.

 

 

 

Leave of Absence

 

If a participant is on an approved leave of absence (LOA) during 2010, the first
90 days of the leave will be counted as eligible time toward the bonus
calculation. If the LOA extends beyond 90 days during the Plan year, the bonus
calculation may be prorated to exclude the amount of time on LOA that is in
excess of 90 days.

 

For example, if the participant worked through April 30, 2010 (120 days),
started an approved leave of absence on May 1 and returned to work on
November 1, 2010 (LOA of 184 days), and then worked through the balance of the
year (61 days), the proration factor to be applied in the 2010 bonus calculation
would be 74% (i.e., total of 181 days worked plus first 90 days of LOA equals
271 days, divided by 365).

 

 

 

Effect on
Employment

 

An employee’s eligibility and/or participation in this Plan is not intended to
and does not confer any right with respect to continued employment with the
Company or any of its subsidiaries. Nothing contained herein shall be construed
as interfering with or restricting the right of the Company or any of its
subsidiaries, or of the participant, to terminate employment with Lantheus at
any time, with or without cause.

 

3

--------------------------------------------------------------------------------


 

Adjustments for
Extraordinary
and/or
Unforeseen
Events

 

Lantheus reserves the right to adjust the established performance goals and/or
actual results to reflect the impact of extraordinary and/or unforeseen events
(e.g., major business transactions, accounting changes, etc.). In the same
manner, goal attainment may be assessed for situations not otherwise reflected
in the accounting calculations that negatively or positively impact the overall
profitability of the Corporation. Such adjustments are at the discretion of the
Compensation Committee of the Board of Directors. It is intended that
adjustments will be made only for extraordinary and/or unforeseen events.

 

 

 

Plan Changes

 

The Company retains the right to make adjustments to the Plan at any time as
deemed necessary and/or appropriate, subject to approval (as applicable) by the
Compensation Committee of the Board of Directors. The VP, Human Resources is
responsible for administration of this Plan.

 

4

--------------------------------------------------------------------------------